Title: From Benjamin Franklin to Pierres, 11 June 1783
From: Franklin, Benjamin
To: Pierres, Philippe-Denis


          
            Sir,
            Passy, June 11. 1783—
          
          I received the Exemplaire of the Constitutions. I intended to have waited on M. le Garde des
            Sceaux yesterday at Versailles, but was prevented.—I shall write to him today.— The Ratification of the Swedish Treaty is
              arrived, so that there is no farther
            Obstruction to the Publication. I desire to have 50 of the 8vos [octavos] bound in Calf,
            & Letter’d, and 50 half bound, that is, between
            Pasteboards, with a Sheepskin Back & Letter’d, but not cut. I desire also 6 of the
            4tos [quartos] bound in Morocco. I am
            with great Esteem, Sir,
         
            M. Pierres
          
        